DECISION AND JUDGMENT ENTRY
{¶ 1} This case is before the court on appeal from the Maumee Municipal Court, which denied a Civ.R. 60(B) motion filed by appellant Journeyman Professionals, Inc. Because appellant did not provide an adequate record for our review, we affirm the decision of the trial court.
 {¶ 2} Appellee Kuhlman Corporation filed suit against appellant in Maumee Municipal Court. When appellant did not respond to the complaint, the trial court granted default judgment to appellee. Appellant then moved for relief from judgment pursuant to Civ.R. 60(B), arguing that it did not receive proper service of the complaint. Following a hearing, the trial court denied the motion. Appellant now appeals, setting forth the following assignment of error:
 {¶ 3} "The trial court erred in overruling the appellant's objections to appellee's failure to properly serve appellant."
 {¶ 4} Appellant did not provide a transcript of the hearing on the Civ.R. 60(B) motion. Therefore, it is impossible for us to conduct a meaningful review, and we must presume the regularity of the trial court proceedings. See Hardy v. McFaul, 103 Ohio St.3d 408, 2004-Ohio-5467, at ¶ 10. Appellant's assignment of error is not well-taken.
 {¶ 5} Upon due consideration, we find that substantial justice was done the party complaining, and the decision of the Maumee Municipal Court is affirmed. Pursuant to App.R. 24, appellant is ordered to pay the court costs of this appeal.
JUDGMENT AFFIRMED.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
Handwork, J., Pietrykowski, J., Singer, P.J., Concur.